DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with M. Zigmant (Reg. No. 44,005) on 10/27/21.
3.	The application has been amended as follows: 
Claim 21, line 7, --separate from the first friction mechanism-- have been added after “a second friction mechanism”.

Allowable Subject Matter
4.	Claims 8-21 and 23-27 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest when the switch is in the locked position, the switch engages the cam lock with the friction wheel (claim 8); the gear lock having tooth to engage the ratchet teeth on the gear (claim 15); the second friction mechanism separate from the first friction mechanism, each of the first and second friction mechanisms comprising a high friction surface at least partially around an axel, the high friction surface provide a friction force against an outside of a connector insert (claim 21); and the friction mechanism comprising a high friction surface at least partially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/27/21.